Citation Nr: 1755837	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 29, 2012, for the grant of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.M., R.E., and M.B.



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 1975.  The Appellant is claiming as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Original jurisdiction now resides with the VA RO in St. Petersburg, Florida.

In January 2017, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceeding has been associated with the record

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in September 2005.

2.  The Appellant's claim for DIC benefits was received by the VA on November 29, 2012.



CONCLUSION OF LAW

The criteria for an effective date prior to November 29, 2012, for the grant of DIC benefits have not been met.  38 U.S.C. §§ 5103, 5103A, 5110(d), 7104 (2012); 38 C.F.R. §§ 3.5, 3.152, 3.400(c)(2) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Here, the appeal arises from Appellant's disagreement with the effective date assigned following the grant of DIC benefits.  The Appellant was provided notice and assistance in substantiating her claim and she has not alleged any prejudice as a result of any possible notice defects.  No further notice or assistance is necessary.

II.  Earlier Effective Date

The Appellant contends that she should be awarded an effective date for DIC benefits prior November 29, 2012.  Specifically, she asserts that she was entitled to the benefits earlier but when she inquired about the benefits, she was misinformed about her rights.  

In general, the effective date of an award of pension, compensation, or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  For DIC claims based on a veteran's service-connected death after his or her separation from active service, the effective date is the first day of the month in which the veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(c)(2). 

Additionally, when VA or an adjudicative body passes a liberalizing law and compensation is granted, a claimant may receive a retroactive effective date prior to the date he would be entitled under the above rules.  See 38 C.F.R. § 3.114.  If a claim is reviewed at the request of a claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of the request.  Id.  

A "claim" is defined broadly to include a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a) (prior to March 24, 2015).  The date of an informal claim may be used as the effective date if a formal claim is filed within one year of that date.  Id.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158   (9th Cir. 2002), aff'g sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816 (b)(1)(i) (2017).  The term "covered herbicide disease" includes lung cancer.  38 C.F.R. § 3.816 (b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107.

On June 9, 1994, approximately 11 years prior to the Veteran's death, respiratory cancers became subject to presumptive service connection under 38 C.F.R. § 3.309 (e) as due to in-service exposure to herbicides.  The record does not reflect that the Veteran filed a claim for service connection for lung cancer during his lifetime.  Likewise, the Appellant's claim was not denied between September 25, 1985 and May 3, 1989.  Moreover, she did not have a claim pending on May 3, 1989.  Finally, VA did not receive a claim for service connection for the cause of the Veteran's death between May 3, 1989 and June 9, 1994. Thus, the appellant is not entitled to an effective date under 38 C.F.R. § 3.816.

Because she is not entitled to an effective date under 38 C.F.R. § 3.816, the date of award of service connection is determined according to 38 C.F.R. § 3.114 or 38 C.F.R. § 3.400 .

The Appellant testified at her Board hearing that she inquired about VA benefits in 2005, shortly after her husband's death.  During the hearing, the Appellant explained that she did not file a formal claim in 2005 because she was misinformed by VA representatives and the United States Air Force that she was not eligible for benefits after her husband died.  She contends that she would have applied for benefits but for this misinformation.   

The Appellant's conversations in 2005 do not constitute a claim for VA benefits.  See 38 C.F.R. § 3.1(p).  The Appellant did not submit any written communication regarding her intent to file a claim for benefits.  The payment of government benefits must be authorized by statute; erroneous information provided to a claimant is not a basis upon which to estop the government from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (finding that erroneous advice given by government employee cannot be used to estop government from denying benefits).  Here, the applicable statute requires filing a claim with VA to initiate entitlement to benefits.  38 U.S.C. § 5101(a)(1).  The Appellant testified at the Board hearing that she did not file a claim with VA until 2012.  The Board understands that Appellant was misinformed; nevertheless, she did not file a claim to initiate the benefits prior to 2012.  The Board notes that VA is not bound by erroneous advice dispensed by a VA employee.  Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Her current DIC benefits claim was received by VA on November 29, 2012, and was granted effective this date by the RO.  Service connection for the cause of the Veteran's death was granted based upon a statutory presumptive connection between lung cancer and herbicide agents exposure during the Veteran's military service in the Republic of Vietnam (Vietnam) during the Vietnam War.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  

The legal presumption for service connection for lung cancer was not a liberalizing law that came into effect after the Veteran's death.  On the contrary, the regulations pertaining to service connection on a presumptive basis for lung cancer as a result of presumed herbicide exposure were promulgated in 1994.  Under 38 C.F.R. §  3.114, when a claim is received more than one year after the date of the liberalizing law, benefits may be authorized for a period of one year prior to the date of the administrative determination of entitlement.

Under 38 C.F.R. § 3.114 (a)(3), if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  In the present case, the claim was received more than 1 year after the effective date of the liberalizing law.  In McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 1997); however, the Federal Circuit determined that the statutory authority to grant benefits one year prior to "the date of the claim or administrative determination of entitlement" can only refer to those cases in which the Veteran had previously filed a claim which had been decided against the Veteran.  Id. at 1580.  In this case, there was no pending claim of record at the time of the June 1994 liberalizing law. Therefore, the effective date of the grant of service connection for the cause of the Veteran's death is governed by 38 C.F.R. § 3.400

Based on the record, VA did not receive a claim from the Appellant until November 29, 2012.  Accordingly, an effective date prior to November 29, 2012, for the grant of DIC is not warranted.  See 38 C.F.R. §§ 3.114, 3.400.


ORDER

An effective date prior to November 29, 2011, for the grant of DIC is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


